Citation Nr: 1524823	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than June 12, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2012; a statement of the case was issued in February 2013; and a substantive appeal was received in March 2013.   

The Veteran has argued this claim under the theory of clear and unmistakable error in the July 2004 rating decision that granted service connection for PTSD.  The Board has recharacterized the nature of the claim.  If the representative were to prevail on the CUE claim, the benefit could be no earlier than the effective date for service connection awarded in this decision--the date of receipt of the original claim for compensation, September 3, 1996.  As a result, the CUE claim is rendered moot.

The issues of entitlement to service connection for peripheral neuropathy (secondary to diabetes mellitus type 2), sleep apnea, and a left knee disability; and entitlement to an increased rating for diabetes mellitus type 2 have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for possible PTSD was received on September 3, 1996.
 
2.  The Veteran's application to reopen the claim was received on June 21, 2001.
 
3.  Additional relevant service department records were received in January 2004; these records for the first time corroborated that the Veteran's unit (the 1st Engineering Battalion) fought as infantrymen against the enemy.

4.  Medical records reflect that in 1991 and 1992, the Veteran was prescribed Xanax for insomnia, depression, and mood swings; in March 1997, he reported a 16 year history of irritability, nightmares and night sweats; and the preponderance of the evidence reflects that these were early symptoms of PTSD.    


CONCLUSION OF LAW

The criteria for an effective date of September 3, 1996, for service connection for PTSD have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2014); Vigil v. Peake, 22 Vet. App. 63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim

The Veteran seeks an effective date earlier than June 12, 2001, for the grant of service connection for PTSD.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Initially, the Board notes that the Veteran separated from active service in March 1969.  It is not in dispute that he did not raise a claim of entitlement to service connection for a psychiatric disorder within one year of discharge.  Therefore, assignment of an effective date back to the day following the date of discharge from active service is not possible in this case.

The RO received the Veteran's original claim for service connection for "possible PTSD" on September 3, 1996.  The claim was denied in an April 1997 rating decision.  There is little indication that the service personnel records were considered.  Although the RO noted that the Veteran served in Vietnam, there was no discussion regarding whether the Veteran served in combat or was otherwise exposed to in-service stressors.  Although the Veteran reported anxiety and night sweats, the claim was denied because his March 1997 VA examination did not yield a psychiatric diagnosis.  The Veteran filed a timely notice of disagreement, but did not perfect his appeal, and the rating decision became final.  See generally 38 U.S.C.A. § 7105. 

On June 12, 2001, the Veteran filed an application to reopen his previously denied PTSD claim.  The claim was once again denied by way of an April 2003 rating decision.  This time, a March 2003 VA examination yielded a diagnosis of PTSD; however, the claim was denied because the diagnosis was found to have been based on unverified stressors.  The Veteran filed a notice of disagreement in December 2003.  

New and relevant service personnel records were received from the Veteran in January 2004 for the purpose of development of the Veteran's claims of entitlement to service connection for PTSD.  Specifically, the RO obtained a correspondence from a fellow soldier (M.A.).  It also received 1st Engineering Battalion unit reports that reflected that on many occasions, the Veteran's unit fought as infantrymen against the enemy.  These records, in conjunction with the March 2003 VA examiner's diagnosis of PTSD, were the basis for the RO's granting of service connection by way of a July 2004 rating decision.  It established the effective date of service connection as June 12, 2001, the date of receipt of the claim to reopen.      

The Board finds that, because additional and relevant service department records were received that existed at the time of prior RO adjudications in April 1997 and April 2003, the claim was properly readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (effective prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later, since 38 C.F.R. § 3.156(c) (effective prior to September 6, 2006) is applicable.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  In Vigil, as in this case, the applicability of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006, was at issue, and the Court's holding in Vigil specifically applies to the version of 38 C.F.R. § 3.156(c) effective prior to September 6, 2006. 

The Board finds that the evidence supports assigning an earlier effective date of September 3, 1996, for the grant of service connection for a psychiatric disability (currently characterized as PTSD).  There is highly probative and competent medical evidence to support finding that the Veteran's symptoms of psychiatric disability date back to September 3, 1996, the date of his original service connection claim.  Specifically, records from Drs. G.M.C. and S.S. reflect that the Veteran suffered from insomnia and mood swings in August 1991, that he requested a refill for Xanax in June 1991, and that he suffered from depression and mood swings in September 1992.  At his March 1997 VA examination, he reported irritability that began upon his return from Vietnam.  He also reported nightmares and night sweats of 16 years duration.  

Likewise, a June 2001 PTSD intake report reflects that the Veteran reported 30+ years of nightmares, multiple marriage, a short fuse, and trouble sleeping at night.  The examiner noted that the Veteran saw a psychiatrist in 1973.  She diagnosed the Veteran with PTSD, as well as a major depressive disorder.  

A December 2009 report from K.G.S. (a VA social worker) reflects that he diagnosed the Veteran with PTSD in March 2005.  He stated that the Veteran reported that he stopped working fulltime in 1995 due to PTSD symptoms.  In September 2010, the Veteran was interviewed by Dr. M.L.C., who also reviewed the Veteran's claims file.  Dr. M.L.C. noted that the Veteran has had PTSD symptoms, and that in 1995, these PTSD symptoms deteriorated to the point where he could not work.  He stated that none of the symptoms described by the Veteran or found in the medical records have anything to do with other disabilities (testicular cancer, chronic back pain, etc.) and that there is no question that these symptoms are related to PTSD and no other disease process.      

Given the forgoing, the Board finds that the appropriate effective date for service connection for a psychiatric disability (currently characterized as PTSD) is September 3, 1996, the date of the original service connection claim.  See 38 C.F.R. § 3.156(c) (as effective prior to September 6, 2006); Vigil, 22 Vet. App. at 63; 38 U.S.C.A. 5110(a).  Because the Veteran filed his original service connection claim more than 1 year after the date of discharge from active service, there are no exceptions under which an effective date earlier than September 3, 1996, may be assigned.  Id.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to an effective date of September 3, 1996, for the grant of service connection for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


